Exhibit 10.3

 

LOGO [g607305ex10_3logo.jpg]    Acceptance Notice/         Banc of America
Leasing & Capital, LLC    Pay Proceeds Authorization        

 

Master Loan and Security Agreement Number: 17608-70000

Equipment Security Note Number: 17608-70003 (the “Transaction”)

To: Banc of America Leasing & Capital, LLC

The undersigned hereby certifies that all property described in the
above-referenced Transaction by and between Banc of America Leasing & Capital,
LLC, and the undersigned has been furnished, that delivery and installation has
been fully completed as required, and that the such property has been
irrevocably accepted and is satisfactory in all respects to the undersigned for
purposes of the Transaction.

We hereby authorize you to disburse the proceeds of this Transaction as follows:

 

Disburse To:    Amount:  

Destination XL Group, Inc.

   $ 1,698,556.81   

TOTAL Disbursement

   $ 1,698,556.81   

 

Destination XL Group, Inc. (Debtor) By:  

/s/ Dennis R. Hernreich

  Dennis R. Hernreich Title:  

EVP, COO, CFO, Treasurer, Secretary

Date:  

9/30/13

 

Pay Proceeds Authorization 4.1.06    Page 1 of 1        



--------------------------------------------------------------------------------

LOGO [g607305ex10_3logo.jpg]

 

Banc of America Leasing & Capital, LLC    Equipment Security Note Number
17608-70003  

 

This Equipment Security Note No. 17608-70003, dated as of October 1, 2013 (this
“Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 17608-70000 dated as of July 20, 2007 (the “Master
Agreement”), by and between Banc of America Leasing & Capital, LLC (“Lender”)
and Destination XL Group, Inc. (“Borrower”). All capitalized terms used herein
and not defined herein shall have the respective meanings assigned to such terms
in the Master Agreement. If any provision of this Equipment Note conflicts with
any provision of the Master Agreement, the provisions contained in this
Equipment Note shall prevail. Borrower hereby authorizes Lender to insert the
serial numbers and other identification data of the Equipment, dates, and other
omitted factual matters or descriptions in this Equipment Note.

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity. All of Borrower’s
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever. Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower’s Obligations hereunder, any claim whatsoever against Lender.

1. Equipment Financed; Equipment Location; Grant of Security Interest. Subject
to the terms and provisions of the Master Agreement and as provided herein,
Lender is providing financing in the principal amount described in Section 2
below to Borrower in connection with the acquisition or financing of the
following described Equipment:

 

Quantity

   Description   

Serial Number

   Cost       See Exhibit A attached hereto   

Location of Equipment. The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location

  

Address

  

City

  

County

  

State

  

ZIP

         See Exhibit B attached hereto      

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement. Lender’s
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender’s prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

2. Payments. For value received, Borrower promises to pay to the order of
Lender, the principal amount of $1,698,556.81, together with interest thereon as
provided herein. This Equipment Note shall be payable by Borrower to Lender in
48 consecutive monthly, installments of principal and interest (the “Payments”)
commencing on November 1, 2013 (the “Initial Payment”) and continuing thereafter
through and including October 1, 2017 (the “Maturity Date”) (collectively, the
“Equipment Note Term”). Each Payment shall be in the amount provided below, and
due and payable on the same day of the month as the Initial Payment set forth
above in each succeeding payment period (each, a “Payment Date”) during
Equipment Note Term. All interest hereunder shall be calculated on the basis of
a year of 360 days comprised of 12 months of 30 days each. The final Payment due
and payable on the Maturity Date shall in any event be equal to the entire
outstanding and unpaid principal amount of this Equipment Note, together with
all accrued and unpaid interest, charges and other amounts owing hereunder and
under the Master Agreement.

(a) Interest Rate.

Interest shall accrue on the entire principal amount of this Equipment Note
outstanding from time to time at a fixed rate of 3.1067 percent per annum or, if
less, the highest rate of interest permitted by applicable law (the “Interest
Rate”), from the Advance Date set forth below until the principal amount of this
Equipment Note is paid in full, and shall be due and payable on each Payment
Date.

 

Equipment Security Note 4.1.06    Page 1 of 2   



--------------------------------------------------------------------------------

(b) Payment Amount.

The principal and interest amount of each Payment shall be $37,676.57.

3. Prepayment The outstanding principal balance of this Equipment Note may be
prepaid in whole or part at any time, together with interest and late charges
accrued through the date of the prepayment, provided that such prepayment shall
be accompanied by a prepayment charge calculated as follows: one percent (1%) of
the amount of the prepaid if such prepayment occurs during the period from the
date of this Equipment Note to the first anniversary hereof; one-half percent
(0.5%) of the amount prepaid if such prepayment occurs during the period
commencing on the first day after the first anniversary hereof and continuing
through the second anniversary hereof; and no prepayment charge if such
prepayment occurs thereafter. Partial prepayments shall be applied against
principal installments in their inverse order of maturity. A prepayment charge
will not be due if this Equipment Note is refinanced with the Lender.

4. Borrower Acknowledgements. Upon delivery and acceptance of the Equipment,
Borrower shall execute this Equipment Note evidencing the amounts financed by
Lender in respect of such Equipment and the Payments of principal and interest
hereunder. By its execution and delivery of this Equipment Note, Borrower:

 

  (a) reaffirms of all of Borrower’s representations, warranties and covenants
as set forth in the Master Agreement and represents and warrants that no Default
or Event of Default under the Master Agreement exists as of the date hereof;

 

  (b) represents, warrants and agrees that: (i) the Equipment has been delivered
and is in an operating condition and performing the operation for which it is
intended to the satisfaction of Borrower; (ii) each item of Equipment has been
unconditionally accepted by Borrower for all purposes under the Master Agreement
and this Equipment Note; and (iii) there has been no material adverse change in
the operations, business, properties or condition, financial or otherwise, of
Borrower since August 3, 2013;

 

  (c) authorizes and directs Lender to advance the principal amount of this
Equipment Note to reimburse Borrower or pay Vendors all or a portion of the
purchase price of Equipment in accordance with Vendors’ invoices therefor,
receipt and approval of which are hereby reaffirmed by Borrower; and

 

  (d) agrees that Borrower is absolutely and unconditionally obligated to pay
Lender all Payments at the times and in the manner set forth herein.

 

BANC OF AMERICA LEASING & CAPITAL, LLC     Borrower: DESTINATION XL GROUP, INC.
By:  

/s/ Patricia Smith-Disu

    By:  

/s/ Dennis R. Hernreich

Printed Name:  

Patricia Smith-Disu

    Printed Name:  

Dennis R. Hernreich

Title:  

Vice President

    Title:  

EVP, COO, CFO, Treasurer, Secretary

 

Equipment Security Note 4.1.06    Page 2 of 2   



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70003

 

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date

Equipment Location: 555 Turnpike Street, Canton, MA 02021

10    141    Corporate (DC)    FF-S    139071165    Fixtures-Ladders   
7/19/2012 10    141    Corporate (DC)    FF-S    139071678    Fixtures-Ladders
   7/26/2012 10    141    Corporate (DC)    EQUIP-C    900453793    DC
Equip-Conveyors    7/31/2012 10    141    Corporate (DC)    EQUIP-C    900457491
   DC Equip-Conveyors    8/20/2012 10    141    Corporate (DC)    EQUIP-C   
900457492    DC Equip-Conveyors    8/20/2012 10    141    Corporate (DC)   
EQUIP-C    S/33007892    DC Equip-Batteries    8/29/2012 10    141    Corporate
(DC)    EQUIP-C    BIP 82942    DC Equip-Batteries    8/30/2012 10    141   
Corporate (DC)    FF-S    139074785    Fixtures-Ladders    9/5/2012 10    141   
Corporate (DC)    EQUIP-C    E-8403    DC Equip-Sorter    9/12/2012 10    141   
Corporate (DC)    EQUIP-C    900463764    DC Equip-Conveyors    9/19/2012 10   
141    Corporate (DC)    EQUIP-C    E-8419    DC Equip-Sorter    10/8/2012 10   
141    Corporate (DC)    FF-S    139078798    Fixtures-Ladders    10/24/2012 10
   141    Corporate (DC)    FF-S    7250    Tailor Shop Equip    12/19/2012 10
   141    Corporate (DC)    EQUIP-C    900487891    DC Equip-Conveyors   
1/21/2013 10    141    Corporate (DC)    EQUIP-C    900492536    DC
Equip-Conveyors    2/13/2013 10    141    Corporate (DC)    EQUIP-C    900496949
   DC Equip-Conveyors    3/8/2013 10    141    Corporate (DC)    EQUIP-C   
E-8509    DC Equip-Sorter    3/13/2013 10    141    Corporate (DC)    EQUIP-C   
N288-1    DC EQUIP    3/21/2013 10    141    Corporate (DC)    EQUIP-C    N289-1
   DC EQUIP    3/21/2013 10    141    Corporate (DC)    EQUIP-C    E-8519    DC
Equip-Sorter    4/1/2013 10    141    Corporate (DC)    EQUIP-C    LS34000191   
DC Equip-Batteries    4/3/2013 10    141    Corporate (DC)    EQUIP-C   
900504097    DC Equip-Conveyors    4/12/2013 10    141    Corporate (DC)   
EQUIP-C    BIP 84069    DC Equip-Batteries    4/16/2013 10    141    Corporate
(DC)    EQUIP-C    BIP 84112    DC Equip-Batteries    4/23/2013 10    141   
Corporate (DC)    EQUIP-C    BIP 84113    DC Equip-Batteries    4/23/2013 10   
141    Corporate (DC)    FF-S    6201247    Fixtures-Appliances    4/26/2013 10
   141    Corporate (DC)    EQUIP-C    E-8537    DC Equip-Sorter    5/2/2013 10
   141    Corporate (DC)    FF-C    W198274572    DC EQUIP    5/3/2013 10    141
   Corporate (DC)    FF-C    W198274572    DC EQUIP    5/3/2013 10    141   
Corporate (DC)    EQUIP-C    900510114    DC Equip-Conveyors    5/9/2013 10   
141    Corporate (DC)    EQUIP-C    900510113    DC Equip-Conveyors    5/10/2013
10    141    Corporate (DC)    EQUIP-C    N288-2    DC EQUIP    5/14/2013 10   
141    Corporate (DC)    EQUIP-C    N289-2    DC EQUIP    5/21/2013 10    141   
Corporate (DC)    EQUIP-C    E-8558    DC Equip-Sorter    5/29/2013 10    141   
Corporate (DC)    EQUIP-C    900514841    DC Equip-Conveyors    6/4/2013 10   
141    Corporate (DC)    EQUIP-C    900515036    DC Equip-Conveyors    6/4/2013
10    141    Corporate (DC)    EQUIP-C    900515600    DC Equip-Conveyors   
6/6/2013 10    141    Corporate (DC)    EQUIP-C    900515599    DC
Equip-Conveyors    6/7/2013 10    141    Corporate (DC)    EQUIP-C    900516163
   DC Equip-Conveyors    6/10/2013 10    141    Corporate (DC)    EQUIP-C   
E-8563    DC Equip-Sorter    6/17/2013 10    141    Corporate (DC)    EQUIP-C   
E-8566    DC Equip-Sorter    6/17/2013 10    141    Corporate (DC)    EQUIP-C   
900517409    DC Equip-Conveyors    6/17/2013 10    141    Corporate (DC)   
EQUIP-C    900519849    DC Equip-Conveyors    6/28/2013 10    141    Corporate
(DC)    EQUIP-C    E-8577    DC Equip-Sorter    7/2/2013 10    141    Corporate
(DC)    EQUIP-C    900521005    DC Equip-Conveyors    7/8/2013

Equipment Location: 555 Turnpike Street, Canton, MA 02021

10    151    Corporate (Facilities)    FF-C    021313CUBE    Fixtures-Furniture
   2/13/2013 10    151    Corporate (Facilities)    FF-C    04292013   
Fixtures-Appliances    4/29/2013 10    151    Corporate (Facilities)    FF-C   
04252013    Fixtures-Appliances    4/29/2013 10    151    Corporate (Facilities)
   FF-C    W202820049    Fixtures-Appliances    5/20/2013 10    151    Corporate
(Facilities)    FF-C    05302013    Fixtures-Furniture    5/30/2013 10    151   
Corporate (Facilities)    FF-C    05302013    Fixtures-Furniture    5/30/2013 10
   151    Corporate (Facilities)    SIGNS    25998    Signs    6/26/2013 10   
151    Corporate (Facilities)    SIGNS    25999    Signs    6/29/2013 10    151
   Corporate (Facilities)    SIGNS    26000    Signs    6/29/2013

Equipment Location: 555 Turnpike Street, Canton, MA 02021

10    155    Corporate (Security)    LHI-S    18739718    Video Security System
   2/3/2013

Equipment Location: 555 Turnpike Street, Canton, MA 02021

10    181    Corporate (MIS)    HW-C    S7493568    Computer HW    7/20/2012 10
   181    Corporate (MIS)    HW-C    S7565987    Computer HW    8/27/2012 10   
181    Corporate (MIS)    HW-C    113905    Computer HW    9/13/2012 10    181
   Corporate (MIS)    HW-C    XFX81T317    Computer HW    9/20/2012 10    181   
Corporate (MIS)    HW-C    XFXD8RT32    Computer HW    9/28/2012 10    181   
Corporate (MIS)    HW-C    XFXDK3P37    Computer HW    9/28/2012 10    181   
Corporate (MIS)    HW-C    XFXJF3N68    Computer HW    10/3/2012 10    181   
Corporate (MIS)    HW-C    XFXMR9RX7    Computer HW    10/9/2012 10    181   
Corporate (MIS)    HW-C    XFXN8TT21    Computer HW    10/9/2012 10    181   
Corporate (MIS)    HW-C    114328    Computer HW    10/12/2012 10    181   
Corporate (MIS)    HW-C    S7668688    Computer HW    10/19/2012 10    181   
Corporate (MIS)    HW-C    XJ1KF5TJ2    Computer HW    11/25/2012 10    181   
Corporate (MIS)    HW-C    S7760936    Computer HW    12/4/2012 10    181   
Corporate (MIS)    HW-C    S7762542    Computer HW    12/5/2012 10    181   
Corporate (MIS)    HW-C    XJ2D9N5D3    Computer HW    1/3/2013 10    181   
Corporate (MIS)    HW-C    X2JXT5X72    Computer HW    1/28/2013 10    181   
Corporate (MIS)    HW-C    XJ2XT3TT1    Computer HW    1/28/2013 10    181   
Corporate (MIS)    HW-C    S7867524    Computer HW    1/30/2013 10    181   
Corporate (MIS)    HW-C    69362534    Computer HW    2/1/2013 10    181   
Corporate (MIS)    HW-C    115598    Computer HW    2/1/2013 10    181   
Corporate (MIS)    HW-C    XJ28TT421    Computer HW    2/3/2013 10    181   
Corporate (MIS)    HW-C    XJ2R12TN4    Computer HW    2/3/2013 10    181   
Corporate (MIS)    HW-C    113740    Computer HW    2/3/2013 10    181   
Corporate (MIS)    HW-C    115747    Computer HW    2/6/2013 10    181   
Corporate (MIS)    HW-C    4134270    Computer HW    2/8/2013 10    181   
Corporate (MIS)    HW-C    S7886177    Computer HW    2/8/2013 10    181   
Corporate (MIS)    HW-C    69627397    Computer HW    2/25/2013 10    181   
Corporate (MIS)    HW-C    XJ3KRCF27    Computer HW    2/28/2013

 

Page 1 of 2



--------------------------------------------------------------------------------

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date 10    181    Corporate (MIS)    HW-C    XJ3R23MD5    Computer HW   
3/7/2013 10    181    Corporate (MIS)    HW-C    116320    Computer HW   
3/26/2013 10    181    Corporate (MIS)    HW-C    XJ45DFJN7    Computer HW   
3/27/2013 10    181    Corporate (MIS)    HW-C    115057    Computer HW   
3/28/2013 10    181    Corporate (MIS)    HW-C    XJ46864F5    Computer HW   
3/29/2013 10    181    Corporate (MIS)    HW-C    XJ46CW131    Computer HW   
3/29/2013 10    181    Corporate (MIS)    HW-C    424256797A    Computer HW   
4/1/2013 10    181    Corporate (MIS)    HW-C    424256797B    Computer HW   
4/1/2013 10    181    Corporate (MIS)    HW-C    424256797C    Computer HW   
4/1/2013 10    181    Corporate (MIS)    HW-C    424256797D    Computer HW   
4/1/2013 10    181    Corporate (MIS)    HW-C    XJ47C4164    Computer HW   
4/2/2013 10    181    Corporate (MIS)    HW-C    W7412392    Computer HW   
4/2/2013 10    181    Corporate (MIS)    HW-C    70039883    Computer HW   
4/3/2013 10    181    Corporate (MIS)    HW-C    70039398A    Computer HW   
4/3/2013 10    181    Corporate (MIS)    HW-C    70039398B    Computer HW   
4/3/2013 10    181    Corporate (MIS)    HW-C    70039398C    Computer HW   
4/3/2013 10    181    Corporate (MIS)    HW-C    70039398D    Computer HW   
4/3/2013 10    181    Corporate (MIS)    HW-C    XJ48WNRF4    Computer HW   
4/4/2013 10    181    Corporate (MIS)    HW-C    48661744    Computer HW   
4/4/2013 10    181    Corporate (MIS)    HW-C    70069887    Computer HW   
4/6/2013 10    181    Corporate (MIS)    HW-C    70069916    Computer HW   
4/6/2013 10    181    Corporate (MIS)    HW-C    70069998    Computer HW   
4/6/2013 10    181    Corporate (MIS)    HW-C    70119066    Computer HW   
4/10/2013 10    181    Corporate (MIS)    HW-C    XJ4J694X1    Computer HW   
4/15/2013 10    181    Corporate (MIS)    HW-C    XJ4K1MND4    Computer HW   
4/17/2013 10    181    Corporate (MIS)    HW-C    XJ4PCWK51    Computer HW   
4/25/2013 10    181    Corporate (MIS)    HW-C    XJ4R17663    Computer HW   
4/26/2013 10    181    Corporate (MIS)    HW-C    70312121    Computer HW   
4/30/2013 10    181    Corporate (MIS)    HW-C    XJ4X258W1    Computer HW   
5/3/2013 10    181    Corporate (MIS)    HW-C    XJ5247145    Computer HW   
5/9/2013 10    181    Corporate (MIS)    HW-C    117250    Computer HW   
6/6/2013 10    181    Corporate (MIS)    HW-C    XJ5J72262    Computer HW   
6/7/2013 10    181    Corporate (MIS)    HW-C    4194870A    Computer HW   
6/19/2013 10    181    Corporate (MIS)    HW-C    4194870B    Computer HW   
6/19/2013 10    181    Corporate (MIS)    HW-C    S7941231    Computer HW   
6/20/2013 10    181    Corporate (MIS)    HW-C    Z7114150    Computer HW   
6/20/2013 10    181    Corporate (MIS)    HW-C    4164185    Computer HW   
6/20/2013 10    181    Corporate (MIS)    HW-C    4221133    Computer HW   
6/20/2013 10    181    Corporate (MIS)    HW-C    4246303    Computer HW   
6/20/2013 10    181    Corporate (MIS)    HW-C    XJ5RJ63P7    Computer HW   
6/21/2013 10    181    Corporate (MIS)    HW-C    XJ5TWW3P2    Computer HW   
6/25/2013 10    181    Corporate (MIS)    HW-C    117537    Computer HW   
7/1/2013 10    181    Corporate (MIS)    HW-C    XJ6136F38    Computer HW   
7/2/2013 10    181    Corporate (MIS)    HW-C    XJ62XXCN6    Computer HW   
7/8/2013 10    181    Corporate (MIS)    HW-C    XJ63XX8K6    Computer HW   
7/10/2013 10    181    Corporate (MIS)    HW-C    XJ6414126    Computer HW   
7/10/2013 10    181    Corporate (MIS)    HW-C    4264754    Computer HW   
7/10/2013 10    181    Corporate (MIS)    HW-C    182368943    Computer HW   
7/10/2013 10    181    Corporate (MIS)    HW-C    XJ64C97P6    Computer HW   
7/11/2013 10    181    Corporate (MIS)    HW-C    XJ64C97R2    Computer HW   
7/11/2013 10    181    Corporate (MIS)    FF-C    593696    Fixtures-Furniture
   7/11/2013 10    181    Corporate (MIS)    HW-S    00013877    Computer HW   
7/15/2013 10    181    Corporate (MIS)    HW-S    00013961    Computer HW   
7/15/2013 10    181    Corporate (MIS)    HW-C    S8164559    Computer HW   
7/16/2013 10    181    Corporate (MIS)    HW-C    71092092    Computer HW   
7/22/2013

Equipment Location: 555 Turnpike Street, Canton, MA 02021

10    181    Corporate (MIS) Netez    HW-C    39950    Computer HW    9/19/2013



As more fully described in the electronic disk provided to Lender by Borrower.

 

Destination XL Group, Inc. By:  

/s/ Dennis R. Hernreich

  Dennis R. Hernreich Title:  

EVP, COO, CFO, Treasurer, Secretary

 

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT B EQUIPMENT SECURITY NOTE NO. 17608-70003

 

STORE   LOCATION    CENTER NAME    ADDRESS1    CITY    ST    ZIP CODE 10   99   
Corporate (Direct)    555 Turnpike Street    CANTON    MA    02021 10   141   
Corporate (DC)    555 Turnpike Street    CANTON    MA    02021 10   151   
Corporate (Facilities)    555 Turnpike Street    CANTON    MA    02021 10   155
   Corporate (Security)    555 Turnpike Street    CANTON    MA    02021 10   181
   Corporate (MIS)    555 Turnpike Street    CANTON    MA    02021

 

Destination XL Group, Inc. By:  

/s/ Dennis R. Hernreich

  Dennis R. Hernreich Title:  

EVP, COO, CFO, Treasurer, Secretary

 

Page 1 of 1



--------------------------------------------------------------------------------

NOTICE AND ACKNOWLEDGMENT OF ASSIGNMENT

September 30, 2013

Mr. Peter Stratton, Jr.

Destination XL Group, Inc.

555 Turnpike Street

Canton, MA 02021

Re: Master Loan and Security Agreement dated as of July 20, 2007 (the
“Agreement”), between BANC OF AMERICA LEASING & CAPITAL, LLC (“Assignor”) and
Destination XL Group, Inc. (“Customer”)

Assignor hereby gives Customer notice, and Customer hereby acknowledges receipt
of notice, that effective as of October 1, 2013 (the “Effective Date”) Assignor
has assigned to BERKSHIRE BANK (“Assignee”), whose offices are at 58 State House
Square, Hartford, CT 06103, all right, title, interest, obligations and
liabilities of Assignor to the extent accruing on or after the Effective Date in
and to Collateral Schedule No.: 17608-70003 dated October 1, 2013, executed
pursuant to the Agreement (collectively, the “Designated Schedule”), and has
assigned to Assignee the security interest granted by Customer with respect to
the collateral described on the Designated Schedule (the “Equipment”), and
solely to the extent related to the Designated Schedule and the Equipment, all
of the other documents, instruments, agreements, certificates and filings
executed and/or delivered to Assignor pursuant to the Agreement (together with
the Designated Schedule, the “Transaction Documents”).

From and after the Effective Date, all payments now or hereafter becoming due
pursuant to the Designated Schedule or with respect to the Equipment shall be
paid to Assignor as fiscal agent for Assignee or, upon receipt of notice from
Assignee of the termination of such fiscal agency, to Assignee as directed in
Assignee’s invoices.

In recognition of Assignee’s reliance upon this Notice and Acknowledgment of
Assignment, Customer certifies, confirms and agrees as follows:

 

  1. The Agreement, the Designated Schedule and the other Transaction Documents
have been duly authorized, executed and delivered by Customer; constitute the
legal, valid and binding obligation of Customer, enforceable against Customer in
accordance with the terms thereof; are in full force and effect on the date of
execution of this notice by Customer; are not subject to any defenses, set-offs,
claims, counterclaims, or any right of cancellation or termination; constitute
the entire agreement between Assignor and Customer regarding the financing of
the Equipment and the terms and conditions of the Designated Schedule with
respect to the Equipment, and there are no other documents or agreements binding
upon or affecting the Equipment; and no default by Assignor or Customer or event
which, with the passage of time or the giving of notice, or both, would
constitute a default by Assignor or Customer under the Designated Schedule has
occurred. All names, addresses, signatures, amounts and other facts contained in
the Agreement, the esignated Schedule and the other Transaction Documents are
correct.

 

  2. There are no modifications, amendments or supplements to the Agreement
which relate to the Designated Schedule or any of the other Transaction
Documents; and any future modification, termination, amendment or supplement to
the Agreement which relates to the Designated Schedule or any of the other
Transaction Documents, or settlement of amounts due thereunder which relates to
the Designated Schedule or any of the other Transaction Documents, shall be
ineffective without Assignee’s prior written consent.

 

  3. The Equipment has been delivered to and accepted by Customer and is in good
working order and suitable for Customer’s purposes in all respects. The
Equipment is in Customer’s possession and is located at the location specified
in the Designated Schedule. No casualty has occurred with respect to the
Equipment.



--------------------------------------------------------------------------------

  4. There has been no prepayment of rent, installments or other sums payable
under the Designated Schedule. Payments of any and all monies due under the
Designated Schedule have been and will continue to be paid in strict accordance
with the terms thereof. The Designated Schedule is current in all respects,
including, but not limited to, the payment of any applicable sales, use and
personal property taxes. As of the Effective Date, there are forty-eight
(48) scheduled payments, each in the amount of $37,676.57, remaining to be paid
under the Designated Schedule.

 

  5. Customer acknowledges and agrees that (i) Assignor has conveyed to Assignee
all of Assignor’s right, title, interest, obligations and liabilities in and
under the Designated Schedule and the Equipment and Assignor shall have no
interest or authority of any nature regarding the Equipment or the Designated
Schedule, and Assignor shall be released from all obligations and liabilities
thereunder and with respect to the other Transaction Documents to the extent the
same have been assigned to, and accepted and assumed by Assignee, (ii) Customer
will deal exclusively with respect to the Designated Schedule with Assignee
except to the extent that Assignor has been designated as fiscal agent for
Assignee, and Customer will deliver such financial statements, all notices and
other communications required, given or made by Customer relating to the
Designated Schedule to Assignee at the address listed above, (iii) so far as
enforcement of the Designated Schedule is concerned, notwithstanding the
existence of other schedules to, and/or promissory notes, as applicable, issued
under the Agreement, the Designated Schedule is separate and severable and
Assignee may take enforcement action with respect to the Designated Schedule
independently of other assignees, equipment owners or financing parties having
an interest in the Agreement or such other schedules and/or promissory notes, as
applicable, executed pursuant to the Agreement, and (iv) Customer will execute
such other instruments and take such actions as Assignee reasonably may require
to further confirm the sale, assignment and transfer of the Designated Schedule
to Assignee and Assignee’s interest in the Equipment.

 

  6. Customer has not received any notice of, nor has Customer caused or
participated in, any prior sale, transfer, assignment, hypothecation or pledge
of the Equipment, the Designated Schedule or the amounts due or to become due
thereunder.

 

  7. Customer will keep the Agreement, the Designated Schedule and the Equipment
free and clear of all liens and encumbrances (other than the interest of
Assignor, Assignee or parties claiming by, through or under them).

 

  8. All representations and duties of Assignor intended to induce Customer to
enter into the Designated Schedule, whether required by the Designated Schedule
or otherwise, have been fulfilled.

 

  9. Customer has executed only one (1) original of the Designated Schedule and
delivered the same to Assignor.

 

  10. Pursuant to the terms of the Designated Schedule, Customer hereby agrees
to promptly add Assignee as a loss payee and as an additional insured under each
casualty and liability insurance policy maintained by Customer as may be
required under the Designated Schedule and to furnish to Assignee evidence of
such insurance coverage not later than 20 days from the date hereof.



--------------------------------------------------------------------------------

Accepted and agreed to on this 1st day of October, 2013.

 

BANC OF AMERICA LEASING & CAPITAL, LLC     DESTINATION XL GROUP, INC. Assignor  
  Customer By:  

 

    By:  

/s/ Dennis R. Hernreich

Name:  

 

    Name:  

Dennis R. Hernreich

Title:  

 

    Title:  

EVP, COO, CFO, Treasurer, Secretary

BERKSHIRE BANK       Assignee       By:  

 

      Name:  

 

      Title:  

 

     